DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29MAR2021 has been entered. Claims 1 - 20 are currently pending in this application.
Applicant's arguments filed 29MAR2021 have been fully considered but they are not persuasive. As to the applicant's arguments:

Argument 1: Response to Claim Rejections Under 35 U.S.C. § 102: Claims 1 and 11: “As shown above, ACHAMOLA merely mentions that each PLMN scan window comprises an active scan time interval and a sleep time interval, and the stop condition of ACHAMOLA is that the UE runs out of power or finds a PLMN. In other words, when the UE changes from a stationary state to a moving state during the search period, the UE still searches for the PLMN in the same search interval. … Therefore, ACHAMOLA fails to disclose the claimed feature of: “the electronic device is in a changing state during the network search operation, and the search interval or the sleep interval change according to the changing state of the electronic device” recited in claim 1.”
Response 1: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner finds no disclosure, recitation, or definition of a state of “changing state” per se in the present disclosure (i.e., “changing state” interpreted as noun). In fact the only reference to “state” claimed or found in the present disclosure is to one of an Out of Service (OoS) state (also interpreted as equivalent to the “no service state” as in ¶ 0003). Therefore, “changing states is interpreted as an action (i.e., change interpreted as a verb) of changing states (e.g., either entering or exiting the OoS state, i.e., changing into the OoS state or changing out of the OoS state). (also see Examiner’s notes in the Rejection below).
As argued, it appears the Applicant is, however, relying on states to be somehow – and additionally – a claim or requirement as to states being one of a “moving state” or a “stationary state,” i.e., movement information (i.e., motion conditions) not described or defined as states and that is not claimed or required as being states.  
“movement information” combined with “determination result” to arrive at interval possibilities (i.e., the particular conditions of the four table rows). However, while these rows describe/define state-like particular conditions (i.e., combinations of “movement information” and “determination result”), these particular conditions (i.e., the four rows) are also not interpreted as claim or requirement as states per se – nor are the conditions for these rows claimed.
Lastly, with the intermingling of the defined OoS state with (undefined) particular conditions (as per the four rows), the additional claim language added in amendment is indefinite as it appears to describe a step that is not claimed, supported or described  (see the 35 U.S.C. § 112 Rejection, and Examiner note in the Rejection below) 


Claim Rejections under 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

wherein the electronic device is in a changing state during the network search operation, and the search interval or the sleep interval change according to the changing state of the electronic device.

Noting that the performing a network search operation only occurs when the electronic device enters an OoS state, (i.e., during/while in an OoS state), it is ambiguous as to how the device changes states during an operation it can only be in while in an OoS state (also see the Response above and Examiner’s note in the Rejection below).

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 - 5, 7, 8, 10, 11, 13 – 15, 17, 18, and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2017/0339627 to ACHAMOLA et al. (hereinafter “ACHAMOLA”).

Regarding Claim 1 (Currently Amended), ACHAMOLA discloses a method for optimizing a network search in an Out-of-Service (OoS) state, used in an electronic device, comprising:
performing a network search operation when the electronic device enters an OoS state (the UE 115 may perform a scan to detect for PLMNs while in the OOS state. [¶ 0031]), wherein the network search operation comprises: 
obtaining movement information sensed by a sensing device and a determination result indicating whether a global satellite positioning system (GPS) signal is received (In decision block 420, the UE 115 determines if the UE 115 is in a static state.  This static state determination may be performed by a motion-detecting sensor.  The motion-detecting sensor may be one or more of the following: an accelerometer, a gyroscope, a global positioning sensor (GPS), a gravity sensor, a rotational vector sensor, a positional orientation sensor, a magnetometer, a UE compass, or a pedometer, for example. [¶ 0051]. sensing device and the GPS being mutually exclusive, 2)  to the obtaining and determination being mutually exclusive (e.g., the movement information could be obtained from the GPS reception), or 3) to the obtaining and determination being performed in any particular order (e.g., whether the GPS reception follows or is somehow “based” on obtaining movement information, or 4) to any determination beyond an indication of GPS reception (i.e., no claim to further determination of e.g., an non-outdoor/outdoor location).); 
setting a first OoS timer and a second OoS timer according to the movement information and the determination result, wherein the first OoS timer counts a search interval for searching for an available network and the second OoS timer counts a sleep interval (the UE 115 may perform a scan to detect for PLMNs while in the OOS state.  The scan may occur within a PLMN scan window which may be repeated until the UE 115 identifies a PLMN with which the UE 115 may connect.  During each PLMN scan window, the UE 115 may sleep for much of the time and may wake up periodically to search for PLMNs.  For example, a PLMN scan window may include an active scan time interval and a sleep time interval.  Thus, the UE 115 may power down as much circuitry as possible during the sleep time interval in order to conserve battery power and other resources and then may only search for PLMNs during the active scan time interval.  Under normal operation, the PLMN scan window duration is ;
activating the first OoS timer and searching for an available network; activating the second OoS timer to time the sleep interval when the search interval expires (FIG. 3A illustrates an example of a timing diagram 300 for PLMN search in static state using sensor inputs. [¶ 0035] … Timing diagram 300 illustrates a conventional PLMN search performed by a UE 115 in an OOS state over a time period t. Time period t comprises a number of PLMN scan windows 305-a, 305-b, and 305-n. Each of the PLMN scan windows 305-a, 305-b, and 305-n may be comprised of active scan time intervals 310-a, 310-b, and 310-n, and sleep time intervals 315-a, 315-b, and 315-n, respectively.  During a conventional PLMN search, each of the active scan time intervals 310-a, 310-b, and 310-n may be fixed in duration and equal to each other.  Similarly, sleep time intervals 315-a, 315-b, and 315-n may be fixed in duration and equal to each other. [¶ 0036]); and
the step of performing the network search operation is executed again when the sleep interval expires (The PLMN scan windows 305-a, 305-b, and 305-n may repeat indefinitely until the UE 115 runs out of power or finds a PLMN to initiate a wireless connection with. [¶ 0036])
wherein the electronic device is in a changing state during the network search operation, and the search interval or the sleep interval change according to the changing state of the electronic device (When a user equipment (UE) remains in a static state for a period of time, there may be a reduced need to search for available public land mobile networks (PLMNs) at regular intervals under normal operations.  Because the UE has remained in a static state for a period of time, meaning that the UE the network search operation is claimed as the repetitive steps of obtaining, setting, and activating, during the network search operation is interpreted as any time during which the (repetitive) network search operation steps (i.e., obtaining, setting, and activating) are being performed; 2) that no disclosure, recitation, or definition of a state of  “changing state” per se is found in the present disclosure (i.e., changing state interpreted as noun). As the only “state” claimed or found in the present disclosure is one of an Out of Service (OoS) state (also interpreted as equivalent to the “no service state” of P 0003), “changing states is interpreted as an action (i.e., change interpreted as a verb) of states (either entering or exiting the OoS state, i.e., changing into the OoS state or changing out of the OoS state); 3) that a change to the availability of a network (NOT interpreted as a change to state) can only be detected during the step of searching for an available network (i.e., when the first OoS timer is active) while in the (repetitive) network search operation steps; 4) noting 1 – 3 above, and that the performing a network search operation only occurs when the electronic device enters an OoS state, (i.e., during/while in an OoS state), it is ambiguous as to how the device changes states during an operation it can only be in while in an OoS state; and 5) there is no claim or requirement as to the device exiting the network search operation.)



Regarding Claim 3 (Original), ACHAMOLA discloses the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 1. 
ACHAMOLA further discloses wherein the search interval and the sleep interval are obtained from a look-up table (A UE may engage in an automatic search mode if the UE has no registered public land mobile network (PLMN) that is readily available in its particular location.  During this automatic search, the UE may scan continuously for available PLMNs that are associated with that UE's PLMN priority list.  This scanning process may occur during a PLMN scan window that includes an active scan time interval and a sleep time interval.  If there is no registered PLMN that is found in the first look-up table” is found in the present disclosure, consistent with ¶ 0034 of the present published Specification: “The look-up table can be in any form of data/storage structure and/or implemented in hardware/software forms.” Therefore, “look-up table” is interpreted as interval values that exist and are retrieved (i.e., “looked-up”) from storage/memory/media (as opposed to interval values that are e.g., calculated/computed in real-time).)

Regarding Claim 4 (Original), ACHAMOLA discloses the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 1. 
ACHAMOLA further discloses wherein when the movement information indicates that the electronic device is in motion and the determination result indicates that the electronic device has received a GPS signal, the search interval is a first search interval ( A UE may engage in an automatic search mode if the UE has no registered public land mobile network (PLMN) that is readily available in its particular 
location.  During this automatic search, the UE may scan continuously for available PLMNs that are associated with that UE's PLMN priority list.  This scanning process may occur during a PLMN scan window that includes an active scan time interval and a sleep time interval.  If there is no registered PLMN that is found in the first scan, the process repeats itself for another PLMN scan window interval. [¶ 0003] … the UE 115 may perform a scan to detect for PLMNs while in the OOS state.  The scan may occur within a PLMN scan window which may be repeated until the UE 115 identifies a PLMN with which the UE 115 may connect.  During each PLMN scan window, the UE 115 may sleep for much of the time and may wake up periodically to search for PLMNs.  For example, a PLMN scan window may include an active scan time interval and a sleep time interval.  Thus, the UE 115 may power down as much circuitry as possible during the sleep time interval in order to conserve battery power and other resources and then may only search for PLMNs during the active scan time interval.  Under normal operation, the PLMN scan window duration is uniform in that the sleep time interval and/or the active scan time interval may be fixed during the repeated instances of the PLMN scan window as the UE 115 searches for an available PLMN.  However, as first search interval” is interpreted consistent with e.g., ¶ 0034 of the present published Specification (“The look-up table can be in any form of data/storage structure and/or implemented in hardware/software forms.”) and illustrated in e.g., Figs. 4/5/6, i.e., an unordered/unranked interval value retrieved from data/storage - “first search interval” is not interpreted in its plain meaning, i.e., as a search coming before all others in time or order – or foremost in position, rank, or importance (e.g., the “first search interval” after a device is “first” powered-on, the “first search interval” relative to other search intervals, or to some other to some other event in time or order.))

Regarding Claim 5 (Original), ACHAMOLA discloses the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 4. 
ACHAMOLA further discloses wherein 
when the movement information indicates that the electronic device is stationary and the determination result indicates that the electronic device has received a GPS signal, the search interval is a second search interval (The Examiner notes in this alternative there is no claim/requirement for the “second search interval” to be different from any other “search interval,” i.e., a “second search interval” claim requirement is met without change from a first (or any other) “search interval”). It is further noted that the claim is interpreted as simply a “search” performed when the electronic device is stationary. It is further noted (as in Claim 1), that movement information can be determined from GPS signal.(no claim/requirement as to mutual exclusivity)); or 
when the movement information indicates that the electronic device is in motion and the determination result indicates that the electronic device is not receiving a GPS signal, the search interval is a third search interval, wherein the first search interval is longer than the second search interval and the third search interval.

(the UE 115 may perform a scan to detect for PLMNs while in the OOS state.  The scan may occur within a PLMN scan window which may be repeated until 

Regarding Claim 7 (Original), ACHAMOLA discloses the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 5. 
ACHAMOLA further discloses wherein the second search interval is equal to the third search interval (the PLMN scan window duration is uniform in that the sleep time interval and/or the active scan time interval may be fixed during the repeated instances of the PLMN scan window as the UE 115 searches for an available PLMN. [¶ 0031])

Regarding Claim 8 (Original), ACHAMOLA discloses the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 1. 
ACHAMOLA further discloses wherein the sensing device is a gyroscope, an accelerometer, or a gravity sensor (G-sensor) (The motion-detecting sensor may be one or more of the following: an accelerometer, a gyroscope, a global positioning sensor (GPS), a gravity sensor, a rotational vector sensor, a positional orientation sensor, a magnetometer, a UE compass, or a pedometer, for example. [¶ 0051])

Regarding Claim 10 (Original), ACHAMOLA discloses the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 1. 
ACHAMOLA further discloses wherein the sensing device is integrated with the electronic device as a device (FIG. 7 shows a block diagram of a network search manager 700 which may be an example of the corresponding component of wireless  … The network search manager 700 may include static state time component 705, scan window component 710, network scan component 715, motion-detecting sensor 720, battery state component 725 and state determining component 730.  Each of these modules may communicate, directly or indirectly, with one another (e.g., via one or more buses). [¶ 0065])

Regarding Claim 11 (Currently Amended), the features of Claim 11 are essentially the same as Claim 1 with ACHAMOLA further disclosing an electronic device for optimizing a network search in an Out-of-Service (OoS) state, comprising: one or more processors; and one or more computer storage media for storing one or more computer-readable instructions, wherein the processor is configured to drive the computer storage media to execute the following tasks … (FIG. 8 shows a diagram of a system 800 including a device that supports PLMN search in static state using sensor inputs in accordance with various aspects of the present disclosure.  For example, system 800 may include UE 115-b, which may be an example of a wireless device 500, a wireless device 600, or a UE 115 as described with reference to FIGS. 1, 2, 4, and 5 through 7. UE 115-b may also include network search manager 805, memory 810, processor 820, transceiver 825, antenna 830 and motion sensor 835.  Each of these modules may communicate, directly or indirectly, with one another (e.g., via one or more buses). … The memory 810 may store computer-readable, computer-executable software including instructions that, when executed, cause the processor to perform various functions described herein (e.g., public land mobile network search in static 

Regarding Claim 13 (Original), the features of Claim 13 are essentially the same as Claim 3 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 14 (Original), the features of Claim 14 are essentially the same as Claim 4 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 15 (Original), the features of Claim 15 are essentially the same as Claim 5 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 5.

Regarding Claim 17 (Original), the features of Claim 17 are essentially the same as Claim 7 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 7.

Regarding Claim 18 (Original), the features of Claim 18 are essentially the same as Claim 8 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 8.

Regarding Claim 20 (Original), the features of Claim 20 are essentially the same as Claim 10 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 10.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 rejected under 35 U.S.C. 103 as being unpatentable over ACHAMOLA in view of U.S. Patent 9807661 to MANEPALLI et al. (hereinafter “MANEPALLI”).

Regarding Claim 2 (Original), ACHAMOLA discloses the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 1. 
ACHAMOLA does not explicitly disclose, or is not relied on to disclose wherein the network search operation further comprises:
determining whether the electronic device is connected to an available network before the search interval timed by the first OoS timer expires; and
stopping the network search operation when the electronic device is connected to an available network.

However, in the same field of endeavor, MANEPALLI teaches wherein the network search operation further comprises:
determining whether the electronic device is connected to an available network before the search interval timed by the first OoS timer expires; and stopping the network search operation when the electronic device is connected to an available network (the wireless device may initiate a search for cellular service … which may continue until cellular service is recovered or until the T311 timer expires.  Similarly, in WCDMA, this may be bound by the greater of the T314 or T315 timer according to 3GPP standards documents and network operator configuration.  Thus, the wireless device may initiate a search for cellular service … which may continue until cellular service is recovered or until the T314/T315 timer expires.  In both WCDMA and LTE, this RLF search period may have the potential for very high power consumption, e.g., as system selection search may be a very power consumption intensive activity, especially if it is performed at a broad scope, such as if scanning all possible RATs and bands. [Column 17 Lines 25 – 39])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ACHAMOLA 

Regarding Claim 12 (Original), the features of Claim 12 are essentially the same as Claim 2 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 2.

Claims 6 and 16 rejected under 35 U.S.C. 103 as being unpatentable over ACHAMOLA in view of U.S. Patent Publication 2010/0232301 to OMORI.

Regarding Claim 6 (Original), ACHAMOLA discloses the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 5. 
ACHAMOLA further discloses wherein 
when the movement information indicates that the electronic device is stationary …  the search interval is a fourth search interval, wherein the second search interval and the third search interval are longer than the fourth search interval (As described above with respect to FIG. 3B, a UE 115 may track the amount of time that the UE 115 has remained in a static state.  The UE 115 may track the static state time with a timer.  If the amount of time that the UE 115 has stayed in a static state has satisfied a predetermined static state time threshold, then the UE 115 may adjust the PLMN scan window 375, as is illustrated in PLMN scan windows 375-b and 375-c. For example, in a situation where the UE 115 is in a static state 

ACHAMOLA does not explicitly disclose, or is not relied on to disclose wherein … the determination result indicates that the electronic device is not receiving a GPS signal
However, in the same field of endeavor, OMORI teaches wherein … the determination result indicates that the electronic device is not receiving a GPS signal (a GPS function is used to determine whether the mobile communication terminal 10 is present "indoors" or "outdoors". [¶ 0059] … when no signal from GPS satellites can be 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ACHAMOLA with that of OMORI for advantage to provide a mobile communication terminal which can monitor the arrival of a beacon signal transmitted from an access point for wireless LAN more efficiently than in the related arts, and a communication system, a communication method and a control program using the same. (OMORI: ¶ 0020)

Regarding Claim 16 (Original), the features of Claim 16 are essentially the same as Claim 6 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 6.

Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over ACHAMOLA in view of U.S. Patent Publication 2020/0177885 to BRUGMAN.

Regarding Claim 9 (Original), ACHAMOLA discloses the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 1. 
While ACHAMOLA discloses wherein the sensing device is connected to a .. network bus … to obtain the movement information (FIG. 7 shows a block diagram of a network search manager 700 which may be an example of the corresponding component of wireless device 500 or wireless device 600. [¶ 0064] … The network  wherein the sensing device is connected to a controller area network bus (CAN bus) installed on a vehicle to obtain the movement information
However, in the same field of endeavor, BRUGMAN teaches wherein the sensing device is connected to a controller area network bus (CAN bus) installed on a vehicle to obtain the movement information (Referring to FIG. 2, the structure and operation of a dynamic data compression system 400 … The dynamic compression system 400 includes a processor 410, a memory 420 and a group of sensors 430. … the dynamic data compression system 400 may be included in the vehicle 100 as shown in FIG. 1 … A controller area network (CAN) bus 440 is connected to the processor 410, the memory 420 and the group of sensors 430 and operates as a communication interface in and around the vehicle 100.  The sensors 430 as shown in FIG. 2 provide various data points to the processor 410 which in turn processes such data points for various purposes. [¶ 0024] … Still referring to FIG. 2, the group of sensors 430 includes various sensors further including a target sensor 470.  FIG. 3 depicts the sensors 430 more in detail.  In some embodiments, the group of sensors 430 includes a speed sensor 432, a video data generation sensor 434, a LIDAR sensor 436, an accelerometer 438 and a GPS sensor 460.  …The sensors 430 may transmit one or more data streams to the processor 410 via the CAN bus 440. [¶ 0032])
 for advantage to systems and methods for dynamically compressing vehicle data based on the purpose of vehicle data and/or a vehicle operation condition in order to reduce an amount of vehicle data and provide efficient and fast processing. (BRUGMAN: ¶ 0001)

Regarding Claim 19 (Original), the features of Claim 19 are essentially the same as Claim 9 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/
Examiner, Art Unit 2644